                      Case 1:19-cv-10917-AKH Document 9 Filed 11/26/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


        Center for Popular Democracy Action, et al.                )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-10917
                Bureau of the Census, et al.                       )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Center for Popular Democracy Action; City of Newburgh                                                                 .


Date:          11/26/2019                                                                  /s/ Jacob D. Alderdice
                                                                                              Attorney’s signature


                                                                                        Jacob D. Alderdice (JA1625)
                                                                                          Printed name and bar number
                                                                                            Jenner & Block LLP
                                                                                        919 Third Avenue, 37th Floor
                                                                                            New York, NY 10022

                                                                                                    Address

                                                                                           jalderdice@jenner.com
                                                                                                E-mail address

                                                                                               (212) 891-1625
                                                                                               Telephone number

                                                                                               (212) 891-1699
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
